McMurray, Chief Judge.
Defendant appeals his conviction for the offense of rape following the denial of his motion for new trial. Held:
His appointed counsel has appealed but has now filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493), contending that after careful review of the transcript and record counsel feels that any appeal from said conviction would be frivolous and without legal basis. A copy of the motion to withdraw as counsel and the brief in support thereof was served upon the defendant. Counsel has met all requirements of Anders v. California, supra, and Bethay v. State, 237 Ga. 625 (229 SE2d 406).
After a careful review of the record and transcript and the brief filed by counsel, we are in agreement with counsel from our independent examination that no errors of substance have been committed. Accordingly, we find the appeal to be wholly frivolous and counsel’s motion to withdraw is granted. See Heard v. State, 248 Ga. 348, 349 (283 SE2d 270).
In further compliance with Anders v. California, 386 U. S. 738, supra, we have fully and carefully examined the record and transcript and find no reversible error. A rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt of the offense of rape. See Devier v. State, 250 Ga. 652, 654 (2) (300 SE2d 490); Simmons v. State, 249 Ga. 860 (1) (295 SE2d 84).

Motion granted; judgment affirmed.


Deen, P. J., and Sognier, J., concur.

*57Decided February 29, 1984.
Hobart M. Hind, District Attorney, for appellee.